DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 December 2021 was filed before the mailing date of the present final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The replacement drawings were received on 6 December 2021.  These drawings are acceptable.

Terminal Disclaimer
Although filing of terminal disclaimers was mentioned in the 6 December 2021 response, Examiner was unable to locate the same.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted (at least preliminarily) under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first exhaust part in claim 1 interpreted as an exhaust pipe, an auto pressure controller (APC) valve and a pressure sensor (see, e.g., specification para. 18); a first supply part in claim 1 including and interpreted as a precursor gas supply part having a gas supply pipe, a mass/flow rate controller, a valve and a nozzle AND a reaction gas supply part including and interpreted as having same configuration as the precursor gas supply part; AND an inert gas supply part including and interpreted as having the same configuration a the precursor gas supply part (see, e.g., specification paras. 14-16); a second exhaust part in claim 1 interpreted as having the same configuration as the first exhaust system; a second supply part interpreted as having the same configuration as the first supply system; claim 8 clean units wherein no corresponding specific corresponding structure was located in the disclosure; and claim 9 exhaust parts wherein no specific corresponding structure was located in the disclosure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 8 “clean units” and claim 9 “exhaust parts”  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but no mention seems to appear in the disclosure.  In order to expedite examination, the claim has been examined as written and any structure capable of the corresponding claimed function has been considered readable thereon.  Any claim not specifically mentioned is rejected based on its dependency.
Clarification and/or correction is requested.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 limitation “clean units” and claim 9 “exhaust parts” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claim 8-10 and 18 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See above for claim interpretation.  Any claim not specifically mentioned is rejected based on its dependency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 18 recites the limitation "the first transfer chamber”.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed the claim was meant to depend from claim 8, the claim where the first transfer chamber is first introduced.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP Patent No. 11-204449 to Yamaga in view of US Patent Pub. No. 2007/0295274 to Webb et al., U.S. Patent Pub. No. 20130137279 to Yamamoto et al. and U.S. Patent Pub. No. 2002/0028131 to Soraoka et al.
Note:  See above regarding claim interpretation(s) under 35 USC 112 para. (f).
Regarding claims 1:  Yamaga discloses a substrate processing apparatus substantially as claimed and comprising:  a first processing module (e.g., Fig. 7, leftmost 3) including a processing container (Fig. 1, 12), in which the substrate is processed; a second processing module (next module 3 in left to right sequence) that is disposed adjacent a side surface of the first process module and includes a second processing container (12) in which the substrate is processed, disposed adjacent the first processing container; a first utility system (4) that is disposed adjacent from a back surface of the first process module; and a second utility system (4) that is disposed adjacent extend backward from a back surface of the second processing module, wherein the first and second utility systems are disposed to face each other across a maintenance area which is commonly used for the first process module (i.e. the area therebetween and not necessarily continuous or without intervening structures).  The apparatus further comprises a first transfer chamber (bottom volume of A) that is disposed below the first process 
Each of the utility systems in Yamaga comprises: an exhaust region (area beneath 41 accommodating 63) and an exhaust pipe (63); and a supply mechanism/box/casing (41) including a gas supply pipe/accumulation mechanism, a mass/flow rate controller, a valve and a nozzle (see, e.g., Fig. 6 and para. 11 of translation).  
However, Yamaga fails to explicitly disclose the maintenance area corresponding to an upper area at a back surface of the process container and corresponding to the maintenance doors formed continuously between the first utility system and the second utility system as well as commonly used.  Examiner does note however that the portion of the maintenance area behind the first and second module and below the corresponding utility systems appears to be continuous and capable of being commonly used.
Nevertheless, Webb et al. disclose a commonly used, maintenance area continuously formed between first and second utility systems associated with respect to a back surface of first and second process modules respectively for the purpose of providing a common access space that obviates the need for side access allowing the overall system to be positioned directly in contact with a wall or another processing system (see, e.g., Fig. 2A and para. 85).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a commonly used maintenance area formed continuously between first and second utility systems associated with first and second process modules 
Yamaga in view of Webb et al. fail to explicitly disclose the exhaust system comprising an exhaust pipe, an auto pressure controller (APC) valve and a pressure sensor.
Yamamoto teach the use of exhaust system having an exhaust pipe (Fig. 2, 320), an auto pressure controller (APC) valve (244) and a pressure sensor (245) connected to a processing container for the purpose of exhausting the processing container to a predetermined pressure (see, e.g., paras. 58-70 and 77).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the first exhaust system and the second exhaust system comprising an exhaust pipe, an APC valve and a pressure sensor connected to the processing container in modified Yamaga in order to exhaust the processing container to a predetermined pressure as taught by Yamamoto et al.
Finally, regarding claim limitations the first door is configured to be openable by rotating toward the second process module (i.e. rotating inwardly) or the second maintenance door is configured to be openable by rotating toward the first process module (i.e. rotating inwardly), this feature is not specifically addressed by Yamaga, Webb and Yamamoto as detailed above.
However, elsewhere in Webb it is taught that maintenance doors that rotate inwardly may be provided for the purpose of providing access to the processing system (see, e.g., para. 76).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the first door or the second door rotating inwardly toward the other in order to provide access to the modified processing system of Yamaga et al.

With respect to claims 2 and 15, the combination of Yamaga, Webb et al. and Yamamoto et al. fails to explicitly disclose either of the first utility system or the second utility system having a narrower width (e.g., with respect to a different width thereof) in the vicinity of the back surface closer to the processing modules or the maintenance areas having a broader width (e.g., with respect to a different width thereof) in the vicinity of the back surface of the processing module further from the processing modules.  However, the courts have held that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claims 3-5, in modified Yamaga as detailed above, the first utility system is installed along an outer side surface of the substrate processing apparatus, which is opposite to the second utility system and the second utility system is installed along another side surface of the substrate processing apparatus, which is opposite to the first utility system and the first maintenance door is configured to be horizontally rotatable about a base axis installed on a portion of the back surface of the first process module, which is close to the second process module, and the second maintenance door is configured to be horizontally rotatable about a bas axis installed on a portion of the back surface of the second process module which is close to the first process module.  Also, in modified Yamaga as detailed above, the first maintenance door and the second maintenance door are openable such that the first maintenance door and the second maintenance door are rotatable in opposite rotation directions with each other toward the back surface of the second process module and the back surface of the first process module, respectively.  Also, in modified Yamaga as detailed above, a necessarily provided first hinge of the first maintenance door and a necessarily provided second hinge of the second maintenance door would be installed to be adjacent to each other in the vicinity of an intermediate position of the first process module and the second process module, wherein the first maintenance door is configured to be openable by rotating toward the second process module, and 
With respect to claim 6, regarding the limitations drawn to an intended use of the apparatus, Examiner notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 7, in modified Yamaga, the first maintenance door and the second maintenance door are capable of being removed (i.e. opened) for maintenance.
With respect to claim 8, Yamamoto further discloses a cleaning unit (134B) for supping clean air installed on an outer side surface of a transfer chamber such that it would have been obvious to provide the same (an any other corresponding structures ) to each of the first transfer chamber and second transfer chamber (see, e.g., paras 31-32).  Regarding the location of the first exhaust part, Examiner notes that the courts have ruled the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
With respect to claim 9, Yamamoto also disclose that the gas introduced by the cleaning units is exhausted such that at least a generic structure for providing the same must be provided (not illustrated, see, e.g., paras 31-32).  Regarding the location of the first exhaust part, Examiner notes that the courts have ruled the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle
With respect to claim 11, based on modified Yamaga, the claimed features would be plane symmetrically disposed with respect to a surface on which the first process module and the second process module are adjacent each other.
With respect to claim 12, in Yamaga the outer side surfaces of the utility system comprising the exhaust part and the process module are illustrated as flush, such that it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to have provided the same configuration.  Additionally, Examiner notes that the courts have ruled that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
With respect to claim 14, in modified Yamaga as detailed above, the first supply part and the second supply part are disposed to face each other across the maintenance area and the first exhaust part and the second exhaust part are disposed to face each other across the maintenance area.
With respect to claim 16, in Webb et al., the apparatus may further comprise a transshipment chamber (102) that is disposed adjacent to a front surface of a first transfer chamber and a second transfer chamber and is configured to transship the substrate to a first and second substrate holder (146).
With respect to claim 20, in modified Yamaga, maintenance ports corresponding to maintenance doors (42) are provided such that a maintenance port of the first utility system and a maintenance port o the second utility system are disposed at sides of the maintenance area such that the maintenance ports face each other.  Also see, Fig. 8 of Yamaga.  Examiner also notes that the courts have ruled the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaga, Webb et al. and Yamamoto et al. as applied to claims 1-9, 11-12, 14-16 and 20 above and further in view of JP Patent Pub. No. 2002-170781 to Yagi et al. 

Yamaga, Woods et al. and Yamamoto et al. disclose the apparatus substantially as claimed and as described above, including a relative arrangement of teach of the first and second process modules and their respective exhaust parts.
However, modified Yamaga fails to explicitly disclose the first exhaust system including:  a first exhaust box/casing for accommodating a first exhaust system configured to evacuate an inside of the first processing container or a second exhaust box/casing for accommodating a second exhaust system configured to evacuate an inside of the processing container. 
Yagi et al. disclose a substrate processing apparatus having a processing module and a utility system, wherein the utility system comprises utility system including:  a first exhaust box (Fig. 5, 34) for accommodating a first exhaust system configured to evacuate an inside of the first processing container; a first supply box (8) for accommodating a first supply system configured to supply a processing gas into the first processing container.  Yagi et al. teach that the configuration significantly reduces occupied space of the apparatus but also includes a requisite maintenance space for the apparatus (abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the supply box and exhaust box configuration detailed above in modified Yamaga in order to provide a significantly reduced occupied space of the apparatus but also include a requisite maintenance space for the apparatus as taught by Yagi et al.
With respect to claim 19, in modified Yamaga as detailed above, a first supply box including the first supply part; and a first exhaust box including the first exhaust part, and wherein the second utility system includes: a second supply box including the second supply part; and a second exhaust box including the second exhaust part.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,636,681 and claims 1-18 of U.S. Patent No. 11,062,918 (to be issued 13 July 2021; corresponding to US App. 16/572,184) .   Although the claims at issue are not identical, they are not patentably distinct from each other because they include all the same features only using slightly different claim language.

Response to Arguments
Applicant's arguments filed 6 December 2021 have been fully considered but they are either moot based on the modified rejection, which address the modified claim language, or they are not persuasive as detailed below.
Regarding interpretation under 35 US 112 para. f and any resulting rejections based thereon, Examiner disagrees that Applicant’s specification inherently discloses what would have been a suitable structure for the claimed cleaning unit and/or exhaust part.  In particular, Examiner notes that the examples set forth for each of the features at issue include a pipe as well as structures with much more specific functionality (e.g., a fan, a motor or a vacuum pump).  
Applicant has argued that Yamaga and Webb cannot be combined as alleged because they differ  in the arrangement and connection relationships between the utility system and the substrate processing module.  Examiner disagrees and notes that Webb is relied upon for a common maintenance area and providing a door corresponding to the door of Yamaga such that it rotates inwardly.  Note, Yamaga is silent as to how the door 32 may be opened.  Examiner also notes that if, in fact, Yamaga and Webb had no differences, then there would be no reason to rely on them in combination.  Thus, the idea that there are differences therebetween is not considered a reason to not consider the features of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner disagrees that the combination necessarily destroys any feature of either of the references when considered by one of ordinary skill in the art exercising ordinary creativity, common sense and logic.  Also notably, both references are concerned with reducing footprint which is common in the art and providing strategically placed maintenance areas.
Regarding the provision of a first maintenance door and a second maintenance door as claimed, see above modified rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In a similar apparatus, Soraoka explicitly teach using rotating doors having hinges as is commonly known in and out of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/KARLA A MOORE/Primary Examiner, Art Unit 1716